United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.N., Appellant
and
U.S. POSTAL SERVICE, WEST PALM BEACH
PROCESSING & DISTRIBUTION CENTER,
West Palm Beach, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
C.B. Weiser, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-1824
Issued: June 18, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 26, 20111 appellant, through her attorney, filed a timely appeal from a
February 2, 2011 decision of the Office of Workers’ Compensation Programs (OWCP) affirming
the prior termination of her wage-loss and medical compensation benefits. Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly terminated appellant’s compensation effective
July 15, 2010 on the grounds that an accepted aggravation of preexisting lumbar conditions had
ceased without residuals.
1

Appellant’s request for appeal was postmarked on July 26, 2011 within 180 days of OWCP’s February 2, 2011
decision.
2

5 U.S.C. § 8101 et seq.

On appeal, counsel asserts that OWCP’s February 2, 2011 decision should be reversed
based on the record.
FACTUAL HISTORY
OWCP accepted that on July 2, 2008 appellant, then a 47-year-old supervisor, sustained a
temporary aggravation of a herniated L4-5 disc with scoliosis and degenerative disease while
lifting trays of mail.3 She received compensation on the daily rolls from July 24, 2008 to
June 17, 2009 and ongoing medical benefits.
Appellant submitted medical reports regarding an April 2008 nonoccupational lumbar
injury. In a May 1, 2008 report, Dr. Robert Green, an attending Board-certified thoracic and
general surgeon, noted a one-month history of lumbar and right leg pain. A May 2, 2008
magnetic resonance imaging scan showed a small right-sided disc herniation at L4-5 with spinal
stenosis, rotoscoliosis and facet disease. Dr. Wayne S. Weidenbaum, an attending Boardcertified anesthesiologist, administered an epidural steroid injection on May 15, 2008. In May
and June 2008 reports, Dr. Green noted that appellant had excellent symptomatic relief from the
epidural injection but presented on June 10, 2008 with severe lumbar and right leg pain.
Dr. Weidenbaum administered additional epidural injections on June 16 and 26, 2008. He found
her disabled for work for an indefinite period.
In a December 1, 2008 report, Dr. Bruce M. Fishbane, a physician performing a fitnessfor-duty examination for the employing establishment, found appellant disabled from her dateof-injury job and noted work restrictions.
In a January 23, 2009 report, Dr. Weidenbaum stated that appellant was doing well until a
June 8, 2008 workplace incident when she lifted “106 trays each weighing 20 pounds and
developed severe pain in the low back radiating to the right buttock and hip.” He found her
disabled for work through November 10, 2009.
On June 3, 2009 OWCP referred appellant the medical record and a statement of
accepted facts to Dr. Richard Kleiman, a Board-certified orthopedic surgeon, for a second
opinion regarding the duration of any disability for work related to the accepted injuries.
Dr. Kleiman submitted a June 17, 2009 report opining that the June 8, 2008 incident caused a
temporary aggravation of preexisting lumbar conditions. He noted that appellant could no longer
work as a supervisor as she could not perform heavy lifting and required narcotic pain
medication.4

3

OWCP initially denied the claim by August 27, 2008, finding that appellant did not establish that the claimed
June 8, 2008 incident was factual. Following a January 14, 2009 telephonic hearing, an OWCP hearing
representative vacated the August 27, 2008 decision and remanded the case to OWCP for appointment of a second
opinion physician.
4

The employer submitted July 23, 2008 and January 13, 2009 letters asserting that appellant’s lumbar condition
was due solely to nonoccupational injuries sustained in a May 3, 1998 automobile accident and a March 2008 lifting
incident at her home. Appellant submitted a March 9, 2009 statement asserting that she fully recovered from the
accident by August 26, 1998.

2

OWCP found a conflict of medical opinion between Dr. Fishbane, for appellant, and
Dr. Kleiman, for OWCP, regarding the duration of the accepted aggravation. To resolve the
conflict, it selected Dr. Robert Elkins, a Board-certified orthopedic surgeon, to serve as impartial
medical examiner. In a September 30, 2009 report, Dr. Elkins opined that the accepted
aggravation ceased no later than June 17, 2009.
By notice dated October 21, 2009, OWCP advised appellant that it proposed to terminate
her compensation on the grounds that the accepted injuries had ceased without residuals.
Counsel responded by November 17, 2009 letter asserting that there was no conflict of opinion
as Dr. Fishbane was a fitness-for-duty examiner, not an attending physician. OWCP then
directed appointment of a new impartial medical examiner, clarifying that the conflict was
between Dr. Green and Dr. Kleiman.
On March 2, 2010 OWCP selected Dr. Emmanuel Scarlatos, a Board-certified orthopedic
surgeon, as impartial medical examiner and provided him a statement of accepted facts and a
copy of the medical record. The record contains a Form ME023 appointment schedule
notification without information regarding the selection process.5
In an April 13, 2010 report, Dr. Scarlatos opined that the June 8, 2008 work incident
temporarily aggravated preexisting lumbar scoliosis with a bulging L4-5 disc. He stated that the
aggravation ceased no later than June 17, 2009.
By notice dated May 10, 2010, OWCP advised appellant that it proposed to terminate her
compensation benefits on the grounds that the accepted injury had ceased without residuals,
based on Dr. Scarlatos’ report as the weight of the medical evidence. In a July 12, 2010 letter,
counsel contested the proposed termination on the grounds that Dr. Scarlatos mischaracterized
her medical history. By decision dated July 16, 2010, OWCP terminated appellant’s wage-loss
and medical compensation benefits effective July 15, 2010.
In an August 9, 2010 letter, appellant requested an oral hearing, held November 4, 2010.
Counsel contended that Dr. Scarlatos’ opinion was fundamentally flawed as it relied on
Dr. Elkins’ incorrect history. Following the hearing, counsel submitted an August 17, 2010
report from Dr. Weidenbaum finding that appellant remained disabled for work.
By decision dated February 2, 2011, an OWCP hearing representative affirmed OWCP’s
July 16, 2010 decision terminating appellant’s compensation benefits.
The hearing
representative found that any confusion regarding the fitness-for-duty physician’s status was
harmless error that did not diminish the probative value of Dr. Scarlatos’ opinion as impartial
medical examiner.

5

In a March 5, 2010 report, counsel requested that Dr. Elkins’ report be excluded from the record as it
characterized Dr. Fishbane as an attending physician whereas he was a physician performing a fitness-for-duty
examination for the employing establishment. In a March 16, 2010 letter, OWCP responded that Dr. Elkins’ error
was insufficient to exclude his report.

3

LEGAL PRECEDENT
Once OWCP accepts a claim and pays compensation, it bears the burden to justify
modification or termination of benefits.6 Having determined that, an employee has a disability
causally related to his or her federal employment, OWCP may not terminate compensation
without establishing either that the disability has ceased or that it is no longer related to the
employment.7 OWCP’s procedures require notification prior to terminating benefits.8 A notice
of proposed termination should inform appellant of all conditions under consideration for
termination and allow her an opportunity to respond prior to termination of her compensation
benefits.9
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability compensation.10 To terminate authorization for medical treatment,
OWCP must establish that the claimant no longer has residuals of an employment-related
condition which require further medical treatment.11 After it meets this burden of proof, the
burden shifts to the claimant to establish a medical condition causally related to his or her
accepted injuries.12 In order to prevail, the claimant must establish by the weight of reliable,
probative and substantial evidence that he or she had an employment-related disability that
continued after termination of compensation benefits.13 For conditions not accepted by OWCP
as being employment related, it is the employee’s burden to provide rationalized medical
evidence sufficient to establish causal relation.14
ANALYSIS
OWCP accepted that appellant sustained a temporary aggravation of a preexisting
herniated lumbar disc and lumbar scoliosis. Appellant received wage-loss compensation through
June 17, 2009 and ongoing medical benefits. To determine the duration of the accepted
aggravation, OWCP obtained a second opinion from Dr. Kleiman, a Board-certified orthopedic
surgeon, who found that the accepted aggravation had ceased as of June 17, 2009, whereas

6

Bernadine P. Taylor, 54 ECAB 342 (2003).

7

Id.

8

P.C., Docket No. 10-611 (issued December 6, 2010); Federal (FECA) Procedure Manual, Part 2 -- Claims,
Disallowances, Chapter 2.1400.6b (March 1997).
9

S.B., Docket No. 10-2226 (issued September 13, 2011); see Winton A. Miller, 52 ECAB 405 (2001), citing to
Federal (FECA) Procedure Manual, supra note 8 at Chapter 2.1400.6.
10

Roger G. Payne, 55 ECAB 535 (2004); Furman G. Peake, 41 ECAB 361 (1990).

11

Pamela K. Guesford, 53 ECAB 726 (2002).

12

Manuel Gill, 52 ECAB 282 (2001); Talmadge Miller, 47 ECAB 673 (1996).

13

See Virginia Davis-Banks, 44 ECAB 389 (1993); see also Howard Y. Miyashiro, 43 ECAB 1101, 1115 (1992).

14

Alice J. Tysinger, 51 ECAB 638 (2000).

4

Dr. Weidenbaum, an attending Board-certified anesthesiologist, and Dr. Green, an attending
Board-certified surgeon, opined that appellant remained disabled for work.
OWCP found a conflict of medical opinion between Dr. Fishbane, a fitness-for-duty
physician, and Dr. Kleiman, and selected Dr. Elkins, a Board-certified orthopedic surgeon, as
impartial medical examiner. Counsel asserted that Dr. Elkins’ report was tainted by OWCP’s
misstatement that Dr. Fishbane created the conflict of opinion. OWCP acknowledged this error
and selected Dr. Scarlatos, a Board-certified orthopedic surgeon, as the new impartial medical
examiner in the case. The record contains a Form ME023 appointment schedule notification
dated March 2, 2010. However, this form does not contain any information regarding the
process OWCP used to select Dr. Scarlatos. Additionally, there are no print screens of record
documenting the selection process.
OWCP has an obligation to verify that it selected Dr. Scarlatos in a fair and unbiased
manner. It maintains records for this purpose.15 However, the current record does not include
any documents demonstrating that OWCP selected Dr. Scarlatos as the impartial medical
examiner by use of the “PDS” system. The Board cannot ascertain whether Dr. Scarlatos was
selected according to OWCP’s procedures requiring selection of impartial medical specialists on
a strict rotating basis.16 OWCP developed these procedures to provide adequate safeguards
against any possible appearance that the selected physician’s opinion was biased or prejudiced.
The Board finds that OWCP has not adequately explained how the rotational system
selected Dr. Scarlatos. The Board has placed great importance on the appearance as well as the
fact of impartiality. The selected physician may carry the special weight accorded an impartial
medical specialist only if OWCP’s selection procedures were scrupulously followed. OWCP has
not met its affirmative obligation to establish that it properly followed its selection procedures.
Therefore, OWCP did not meet its burden of proof in terminating appellant’s medical and
wage-loss compensation benefits, as there was an outstanding conflict of medical opinion at the
time of the July 16, 2010 termination decision.
On appeal, counsel asserts that OWCP’s February 2, 2011 decision should be reversed
based on the record. As stated, OWCP did not meet its burden of proof in terminating
appellant’s wage-loss and medical compensation benefits as there is insufficient evidence that
OWCP followed proper procedures in selecting Dr. Scarlatos as the impartial medical examiner.
CONCLUSION
The Board finds that OWCP did not meet its burden of proof to terminate appellant’s
compensation. The case is returned to OWCP for payment of all wage-loss compensation and
medical benefits due and owing after July 15, 2010.

15

M.A., Docket No. 07-1344 (issued February 19, 2008).

16

Raymond J. Brown, 52 ECAB 192 (2001).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 2, 2011 is reversed.
Issued: June 18, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

